DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
As indicated by the amendment submitted with the request for continued examination: claims 1, 17-18 and 22 have been amended, claim 16 has been cancelled, and new claim 23 has been added. Claims 1-15 and 17-23 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 14-15, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway (US 2015/0090113 A1) in view of Ilievski et al. (US 2014/0109560 A1) in view of Lipson et al. (US 2013/0106127 A1) in view of Vause et al. (US 2015/0257839 A1).
Regarding claim 1, Galloway discloses a laminate linkage with soft actuation (Figs. 7A-7B and 13B), comprising: a plurality of rigid plates (709; Figs. 7A and 7B; par. [0181]-[0183]; and 1321/1323/1325; par. [0131] and [0201]; Fig. 13B) connected in series (Figs. 7A and 7B) and joined at flexible joints (705/715; Figs. 7A and 7B; par. [0181]-[0183]; and joints between 1321/1323/1325; Fig. 13B); at least one balloon (703/705 and par. [0135]) bonded to at least one of the rigid plates (par. [0182]; and par. [0201]) and configured to generate a plurality of displacements in series about or across distinct orientations (par. [0055]), wherein the displacements are to a plurality of the rigid plates, and wherein the displacements are selected from a plurality of the following: extension, a change of yaw, a change of pitch, and combinations thereof (Fig. 7B; and par.[0055] and  [0201]) and a fluid source (par. [0135]) in fluid communication with an interior volume of the at least one balloon (par. [0135]) and configured to pump fluid into the at least one balloon (par. [0135]) to generate the series of displacements of the rigid plates (Figs. 7A and 7B; par. [0055], [0135] and [0181]-[0181]; and Fig. 13B; par. [0201]).
However, Galloway does not specifically disclose a suction-based soft gripper at a distal end of the plurality of rigid plates, wherein the suction-based soft griper is configured with channels to be pneumatically or hydraulically actuatable to form a closed dome shape; and the fluid source configured to deform the suction-based soft gripper into the closed dome shape, and to generate a suction between the closed dome shape and a surface in contact with the suction-based soft gripper. Ilievski teaches a suction-based soft gripper, wherein the suction-based soft gripper is configured with channels to be pneumatically or hydraulically actuatable (par. [0009]-[0010] and [0013]-[0014]; Figs. 8a-9b). Lipson teaches that suction-based soft grippers can be coupled to the distal end of a controllable robotic arm (par. [0006], [0033], [0089] and [0093]-[0094]; Fig.8). It would have been obvious to one having ordinary skill in the art to include the suction-based soft gripper of Ilievski at the distal end of the plurality of rigid plates, as taught by Lipson, thereby allowing the device to carry out sophisticated tasks in unstructured environments, as taught by Illievski (par. [0006]). Vause teaches an analogous suction-based soft gripper having mesh between fingers to form a cup, thereby improving gripping (par. [0037]; Fig. 2A). It would have been obvious to one having ordinary skill in the art to include the mesh between the fingers of Vause in its suction-based soft gripper to form a cup thereby improving gripping, as taught by Vause. Such modification also provides a configuration that forms a closed dome shape when suction is applied.
Regarding claim 2, Galloway in view of Ilievski  in view of Lipson in view of Vause disclose the laminate linkage of claim 1, comprising a plurality of the balloons (par. [0201] – bladders of 1321/1323/1325; Fig. 13B), respectively joined to different rigid plates (par. [0131] – radially constraining layers; Fig. 13B).
Regarding claim 3, Galloway in view of Ilievski  in view of Lipson in view of Vause disclose the laminate linkage of claim 2, wherein different balloons are configured to generate the different types of displacement (par. [0055], [0201]; Fig. 13B).
Regarding claim 4, Galloway in view of Ilievski  in view of Lipson in view of Vause disclose the laminate linkage of claim 3, wherein respective balloons are configured to respectively generate the extension, the change of yaw, and the change of pitch of rigid plates (par. [0055], [0201]; Fig. 13B).
Regarding claim 5, Galloway in view of Ilievski  in view of Lipson in view of Vause disclose the laminate linkage of claim 1, wherein the balloon and rigid plates are laminated together (Fig. 7A; par. [0182]).
Regarding claim 6, Galloway in view of Ilievski  in view of Lipson in view of Vause disclose the laminate linkage of claim 5, wherein the lamination is achieved via a technique selected from ultrasonic bonding, plasma bonding, adhesive bonding, and thermoforming (par. [0182], [0009]-[0010] and [0016]).
Regarding claim 7, Galloway in view of Ilievski  in view of Lipson in view of Vause disclose the laminate linkage of claim 1, wherein the laminate linkage is mounted on a flexible instrument (par. [0056]).
Regarding claim 8, Galloway in view of Ilievski  in view of Lipson in view of Vause disclose the laminate linkage of claim 7, and it can be used to move organs and grasp objects (par. [0056]) but does not specifically disclose wherein the flexible instrument is an endoscope. Vause teaches an analogous laminate linkage that can be mounted to an endoscope for grasping objects (par. [0022]). It would have been obvious to have mounted the laminate linkage of Galloway to an endoscope in order to grasp objects or move organs during an endoscopic procedure, thereby increasing the functionality of the laminate linkage.
Regarding claim 9, Galloway in view of Ilievski  in view of Lipson in view of Vause disclose the laminate linkage of claim 1, wherein the rigid plates and the at least one balloon are optically transparent (par. [0029]).
Regarding claim 10, Galloway in view of Ilievski  in view of Lipson in view of Vause disclose the laminate linkage of claim 1. Although Galloway discloses that the structure comprises elastic materials, it does not specifically disclose wherein the balloon comprises a mixture of silicone elastomers across a range of hardnesses or elastic moduli. Ilievski teaches robot actuators (par. [0101]) including balloon-like structures that are formed of silicone elastomers (par. [0114]-[0116]), some having a high elastic modulus and some having a low elastic modulus (par. [0103] and [0114]-[0116]) in order to target extensibility of the structure to the areas where it is desired (par. [0103]). The balloons are inflatable by pneumatic means (par. [0102]-[0103] and [0106]). It would have been obvious to one having ordinary skill in the art to have modified the laminate linkage of Galloway to utilize silicone elastomers of varying elastic moduli, in order to provide extensibility in targeted areas, as taught by Ilievski.
Regarding claim 11, Galloway in view of Ilievski  in view of Lipson in view of Vause disclose the laminate linkage of claim 1, wherein the at least one balloon (703) is mounted external to a joint between rigid plates (701/709; Figs. 7A and 7B).
Regarding claim 12, Galloway in view of Ilievski  in view of Lipson in view of Vause disclose the laminate linkage of claim 1, wherein the at least one balloon (703/705) is mounted internal to a joint between rigid plates (701/709; Figs. 7A and 7B).
Regarding claim 14, Galloway in view of Ilievski  in view of Lipson in view of Vause disclose the laminate linkage of claim 1, but does not specifically disclose where the dimensions of the laminate linkage range from 1-5 mm. Vause teaches an analogous laminate linkage wherein the thickness of the laminate linkage is at least 1 mm (par. [0025]). It would have been obvious to one having ordinary skill in the art to have used the dimensions taught by Vause as appropriate for the variety of applications disclose by Galloway for the use of the laminate linkage (par. [0056]).
Regarding claim 15, Galloway in view of Ilievski  in view of Lipson in view of Vause disclose the laminate linkage of claim 1, further comprising a soft gripper (Illievski: Figs. 8a-9b; Lipson: Fig. 8) mounted at a distal end of the laminate linkage. 
Regarding claim 17, Galloway in view of Ilievski  in view of Lipson in view of Vause disclose the laminate linkage of claim [[15]] 1, wherein the suction-based soft gripper comprises a soft polymer (Ilievski: par. [0013]-[0014]), and wherein the suction-based soft gripper defines a central orifice (Ilievski: 413; Fig. 8a) providing a fluid passage way through the suction-based soft gripper (Ilievski: par. [0155]).
Regarding claim 18, Galloway in view of Ilievski  in view of Lipson in view of Vause disclose the laminate linkage of claim 17, wherein the suction-based soft gripper has a multi-layer laminate structure (Ilievski: par. [0156]-[0158]).
Regarding claim 19, Galloway in view of Ilievski  in view of Lipson in view of Vause disclose the laminate linkage of claim 18, further comprising a pneumatic or hydraulic actuator (Ilievski: par. [0125]-[0126]), wherein at least one of the layers of the laminate structure includes an interior surface that defines grooves (Ilievski: Fig. 8a) extending away from the central orifice (Ilievski: 413), wherein the grooves define internal channels in combination with an adjoining layer (Ilievski: Figs. 8a and 8b) and wherein the internal channels are in fluid communication with the pneumatic or hydraulic actuator (Ilievski: par. [0125]-[0126] and [0155]-[0158]) such that fluid can be pumped into the channels to deform the soft gripper into a dome shape.
Regarding claim 20, Galloway in view of Ilievski  in view of Lipson in view of Vause disclose the laminate linkage of claim 19, wherein the laminate structure further defines conduits (Ilievski: 405;) that (a) provide the fluid communication between the central orifice and the vacuum source (Ilievski: par. [0155]) and (b) provide the fluid communication between the internal channels and the pneumatic or hydraulic actuator (Ilievski: par. [0155]).
Regarding claim 21, Galloway in view of Ilievski  in view of Lipson in view of Vause disclose the laminate linkage of claim 1, wherein outer surfaces of the laminate linkage are all formed of biocompatible material (par. [0056] – biocompatible for use within the body). 
Regarding claim 22, Galloway discloses a method for actuation of a laminate linkage, comprising: utilizing a laminate linkage (Figs. 7A-7B) comprising, a plurality of rigid plates (709; Figs. 7A and 7B; par. [0181]-[0183]; and 1321/1323/1325; par. [0131] and [0201]; Fig. 13B) joined in series at flexible joints (705/715; Figs. 7A and 7B; par. [0181]-[0183]; and joints between 1321/1323/1325; Fig. 13B) and at least one balloon (703/705 and par. [0135]) bonded to at least one of the rigid plates (par. [0182]; and par. [0201]); and pumping a fluid into the at least one balloon (par. [0135]) to generate a series of displacements of the rigid plates about or across distinct orientations and selected from a plurality of the following: extension, a change of yaw, a change of pitch, and combinations thereof (Figs. 7A and 7B; par. [0055], [0135] and [0181]-[0181]; and Fig. 13B; par. [0201]).
However, Galloway does not specifically disclose a suction-based soft gripper at a distal end of the plurality of rigid plates, wherein the suction-based soft griper is configured with channels; contacting the suction-based soft gripper against a surface; and pumping a fluid into the channels of the suction-based soft gripper to form the suction-based soft gripper into a closed dome shape against the and generating a suction in the closed dome. Ilievski teaches a suction-based soft gripper, wherein the suction-based soft gripper is configured with channels to be pneumatically or hydraulically actuatable (par. [0009]-[0010] and [0013]-[0014]; Figs. 8a-9b); contacting the suction-based soft gripper against a surface (par. [0161]); and pumping a fluid into the channels of the suction-based soft gripper to form the suction-based soft gripper into a contracted shape against the and generating a suction in the contracted shape (par. [0154]-0161]). Lipson teaches that suction-based soft grippers can be coupled to the distal end of a controllable robotic arm (par. [0006], [0033], [0089] and [0093]-[0094]; Fig.8). It would have been obvious to one having ordinary skill in the art to include the suction-based soft gripper of Ilievski at the distal end of the plurality of rigid plates, as taught by Lipson, thereby allowing the device to carry out sophisticated tasks in unstructured environments, as taught by Illievski (par. [0006]). Vause teaches an analogous suction-based soft gripper having mesh between fingers to form a cup, thereby improving gripping (par. [0037]; Fig. 2A). It would have been obvious to one having ordinary skill in the art to include the mesh between the fingers of Vause in its suction-based soft gripper to form a cup thereby improving gripping, as taught by Vause. Such modification also provides a configuration that forms a closed dome shape when suction is applied.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway, as applied to the claims above, in view of Ono et al. (US 2006/0028041 A1).
Regarding claim 13, Galloway in view of Ilievski  in view of Lipson in view of Vause disclose the laminate linkage of claim 1, but does not specifically disclose it further comprising at least one sensor mounted along the linkage to detect contact forces or for positioning. Ono teaches an analogous laminate linkage comprising at least one sensor (13; par. [0117]) mounted along the linkage to detect contact forces or for positioning and to further control operations of the laminate linkage (par. [0017]). It would have been obvious to one having ordinary skill in the art to have provided a sensor along the linkage of Galloway in order to detect contact thereby further controlling operations of the linkage, as taught by Ono. 

Allowable Subject Matter
Claim 23 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach, or otherwise render obvious, the claimed invention as recited in independent claim 23 comprising, inter alia, a pair of rigid plates connected via flexible joints in parallel to form a Sarrus linkage;
and an additional balloon embedded between the rigid plates connected in parallel and configured to actuate the Sarrus linkage in combination with the other elements of the claim. Although Galloway teaches rigid plates having a bonded balloon, it does not teach a forming a Sarrus linkage. Gafford et al. (US 2016/0184041) teaches a Sarrus linkage, however, it does not include a balloon embedded between the rigid plates (Figs. 12-14).  Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795